DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/22/21 is not being considered. It appears to be directed to a different application. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the convex first blade sides exposed to the air flow are more convex than the second blade sides exposed to the airflow” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “(chord)” in line 4. This renders the claim indefinite because limitations in parentheses are not given patentable weight.
Regarding claims 7, 22, 25 and 26, the claims recite “a leading edge”. It is unclear whether it refers to the same leading edge from the claims on which they depend, or establishes a new limitation.
Regarding claims 25-26, the claims recite “a trailing edge”. It is unclear whether it refers to the same trailing edge from the claims on which they depend, or establishes a new limitation.
Regarding claim 23, the claim recites “chord” in line 4, which is indefinite for the reasons given for claim 1. The claim further recites “the convex first blade sides exposed to the air flow are more convex than the second blade sides exposed to the airflow”. The blade is depicted as having a first convex surface and a second concave surface. Therefore it is unclear how a concave surface can be “more convex”.
The remaining claims are rejected based on their dependence on claims 1 and 23. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal (US8840360) in view of Davis (US5472311).
Regarding claim 1, Quintal teaches a turbine system (Figs. 1A, 2-3, 8C) comprising: a shaft (13) configured to rotate about a rotational axis; a plurality of blades (16) coupled to the shaft, wherein the blades are oriented with the width (chord) axis of the blades aligned in a radial direction away from the axis, and wherein the blades are configured to provide lift according to the Bernoulli principle resulting from lower pressure on convex first blade sides of the blades exposed to air flow than on second blade sides of the blades exposed to the air flow, when fluid passes on both sides of the blades (this is not explicitly taught in Quintal, but it is assumed based on the physical characteristics of Quintal’s blades and the shape of the blades being nearly identical to Applicant’s), in the direction of rotation through portions of the rotation of the blades about the axis on both the windward and leeward sides of the rotational axis; mounting formations (15) which attach the blades to the shaft and suspend the blades away from the shaft, with air flow passages defined between the shaft and the blades; and an air flow director (11) with a convex outer surface (48) on the windward side of the rotational axis configured to expose the blades to air flow through a first part of rotation of the blades about the axis, and to block air flow to the blades through a second part of the rotation of the blades about the axis; wherein the air flow director is configured and oriented to direct the air flow in part through the air flow passages defined between the shaft and the blades (the air flow 20 is directed at both the blades and the air flow passages); and wherein the air flow director with the convex outer surface on the windward side of the rotational axis has one edge (generally 48, the convex outer surface is interpreted to be “parallel” to the blade leading edges 
Quintal fails to teach the windward air flow director is positioned such that a straight line drawn away from the convex surface of the air flow director perpendicular to any tangent of the convex surface of the air flow director will not intersect the convex surfaces of the blades at any time the blades are moving on the windward side of the rotational axis.
In an analogous art, Davis teaches a wind turbine. Davis teaches (Fig. 1) an air flow concentrator (12) has a leading edge (16) and a trailing edge (18), and is contoured to creature a venturi action and to exert a reduced pressure at the trailing edge when wind flows over the concentrator (Col. 5 lines 2-30). The contour is positioned such that a straight line drawn away from the convex surface of the air flow director perpendicular to any tangent of the convex surface of the air flow director will not intersect the convex surfaces of the blades at any time the blades are moving on the windward side of the rotational axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the windward air flow director (specifically the lower deflector (45), which is in line with the teachings of Davis) to be positioned such that a straight line drawn away from the convex surface of the air flow director perpendicular to any tangent of the convex surface of the air flow director will not intersect the convex surfaces of the blades at any time the blades are moving on the windward side of the rotational axis as taught by Davis to provide a venturi action and to exert a reduced pressure at the trailing edge when wind flows over the concentrator.

    PNG
    media_image1.png
    414
    897
    media_image1.png
    Greyscale

Quintal as modified by Davis teach the air flow director with the convex outer surface exposed to the air flow on the windward side of the rotational axis is configured so that when the blades are moving on the windward side of the rotational axis, a straight line perpendicular to the chord line of any blade will intersect the convex outer surface of the air flow director on the windward side of the rotational axis (see annotated Fig. 8C, where the lower air concentrator is modified according to the teachings of Davis to be a convex surface). 
Regarding claim 2, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A, 2-3) the air flow director has curved channeling flow diverters (17, 22) aligned with convex surfaces facing the vertical centerline of the air flow diverter mounted on an external surface of the air flow director, for diverting air flow toward the blades.
Regarding claim 3, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A, 2-3) the air flow director has a portion located on the windward side of the blades and also a portion located on the leeward side of the blades. 
Regarding claim 4, Quintal in view of Davis teach the turbine system of claim 3, and Quintal further teaches (Figs. 1A, 2-3) the air flow director further has exhaust passages (46’’’) in the portion of the air flow director which is located leeward of the blades.
Regarding claim 5, Quintal in view of Davis teach the turbine system of claim 3, and Quintal further teaches (Figs. 1A and 2-3) the air flow director is configured to accelerate the air flow as the air 
Regarding claim 6, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A, 2-3) the air flow director defines side passages (the system shown in Fig. 1A has a roof and is open on the adjoining sides) that allow air flow to exhaust from the area encompassed by an inner surface of the air flow director which is not exposed to the prevailing air flow. 
Regarding claim 7, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Fig. 4A) the blades each have a leading edge, proximal to the rotational axis, and a trailing edge, distal to the rotational axis; and […] for each of the blades a chord line of the blade from the leading edge to the trailing edge intersects with the rotational axis. 
Regarding claim 8, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Fig. 4A) the blades each are configured to provide positive Bernoulli principle lift on a windward side of the shaft, tending to pull the blades into the air flow, and negative Bernoulli principle lift on a leeward side of the shaft, tending to push the blades out of the air flow (this is not explicitly taught in Quintal, but it is assumed based on the physical characteristics of Quintal’s blades and the shape of the blades being nearly identical to Applicant’s).
Regarding claim 9, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A and 2-3) a generator (19) that converts rotational energy to electrical or mechanical energy, […] and the generator is operatively connected with the shaft.
Regarding claim 16, Quintal in view of Davis teach the turbine system of claim 1, and Davis further teaches (Fig. 1) the air flow director has a convex outer surface (14) exposed to the air flow, and an opposite, flat surface (generally 26) mounted on the earth that is not exposed to the air flow. 
Regarding claim 17, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A and 2-3) the air flow director is configured to form a single continuous airfoil windward of the blades, and leeward of the blades (elements 17 and 22 combine to form the airfoil).
Regarding claims 18-19, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A and 2-3) the second blade sides are non-convex, and the second blade sides are concave.
Regarding claim 20, Quintal in view of Davis teach the turbine system of claim 47, and Quintal further teaches (Figs. 1A and 2-3) the second blade sides are flat.
Quintal teaches flat-sided blades in addition to flat surfaces on the edges and interposed between the concave buckets. 
Regarding claim 21, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A and 2-3) the blades are symmetrical in cross section. 
Regarding claim 22, Quintal in view of Davis teach the turbine system of claim 1, and Quintal further teaches (Figs. 1A and 2-3) the blades each have a symmetric thickness in the width direction about a midpoint along the chord line, being thickest at the midpoint along the chord line between a leading edge and a trailing edge, and thinner at the leading edge and the trailing edge than they are between the leading edge and the trailing edge.
The semicircular shape of the blades in Quintal satisfy the claim limitations. 
Claims 23-38 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Davis and Taylor et al. (US2006/0110243) (“Taylor”).
Regarding claim 23, Quintal teaches the identical elements from claim 1, and further teaches (Figs. 1A, 2-3) mounting formations (15) which attach the blades to the shaft and suspend the blades away from the shaft, when the blades are exposed to the air flow through portions of the rotation of the blades, defining air flow passages (located between each of the arms 15 and 15’) between the shaft and the blades so that when the blades are exposed to the air flow on the windward side of the rotational axis, the air flow can pass from a leading edge of the blades to a trailing edge of the blades (see Fig. 8C), and when the blades are exposed to the air flow on the leeward side of the rotational axis, the air flow is reversed (see Fig. 8C) with respect to the blades so the air flow travels from the former trailing edge of the blades toward the former leading edge of the blades; the lift provided by the blades is in the direction of rotation on both the windward side of the rotational axis with air flow from leading edges of the blades to trailing edges of the blades and also lift is provided in the direction of rotation on the leeward side of the 
Quintal fails to teach each of the blades scribing an arc less than a semicircle. 
In an analogous art, Taylor teaches a wind turbine. Taylor teaches (Fig 1A) semicircular blades (110, 112) that scribe an arc less than a semicircle (120 degree arcs, see paragraph [0053]) to provide high efficiency (see paragraph [0053]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the blades to be scribing an arc less than a semicircle as taught by Taylor to provide high efficiency.
Quintal fails to teach wherein the air flow director is configured and oriented on the windward side of the rotational axis to accelerate the air flow along a convex outer surface toward the blades and then, before the air flow encounters the blades, the air flow director is configured to direct the air flow to a direction parallel to the direction the air flow was traveling before the air flow encountered the air flow director.
In an analogous art, Davis teaches a wind turbine. Davis teaches (Fig. 1) an air flow concentrator (12) has a leading edge (16) and a trailing edge (18), and is contoured to creature a venturi action and to exert a reduced pressure at the trailing edge when wind flows over the concentrator (Col. 5 lines 2-30). The contour is positioned such that air flow travels parallel to the direction the air flow was traveling before the air flow encountered the air flow concentrator. 

Regarding claims 24-38 and 45-46, the claims are identical to claims 21-22, 7-8, 18-20, 2-3, 5-6, 9, and 16-17 respectively, and the limitations are further taught by Quintal in an identical manner. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Davis and Liu (US2012/0256423) (“Liu”).
Quintal in view of Davis teach the turbine system of claim 1, but fail to teach a platform configured for rotation on an axis such that the blades exposed to the air flow are aligned with the direction of the air flow, the platform is buoyant, the platform is connected by a tether to a fixed mount allowing the platform to float downwind of the air flow, and the turbine system is in combination with tethers used to mount the turbine system to a supporting structure. 
In an analogous art, Liu teaches a floating wind turbine. Liu teaches (Fig. 3) a floating platform (20) attached by tethers (23) to a fixed mount (22) allowing the platform to float downwind of air flow (27). Liu discloses this arrangement allows the platform to align with the wind direction (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal in view of Davis and change the platform to be configured for rotation on an axis such that the blades exposed to the air flow are aligned with the direction of the air flow, change the platform to be buoyant, change the platform to be connected by a tether to a fixed mount allowing the platform to float downwind of the air flow, and change the turbine system to be in combination with tethers used to mount the turbine system to a supporting structure as taught by Liu to allow the platform to align with the wind direction.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Davis and Law (US2010/0032954) (“Law”).

In an analogous art, Law teaches a wind turbine. Law teaches (Fig. 1) the turbine is mounted to the top of a building for small scale generation of electricity (Paragraph [0001]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal in view of Davis and change the turbine to be mounted to the top of a building as taught by Law for small scale generation of electricity.
Quintal fails to teach the turbine is positioned with a vertical axis of rotation.
Law further teaches the turbine is positioned with a vertical axis to make the turbine more compact as compared to horizontal axis turbines (Paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the turbine to be positioned with a vertical axis as taught by Law to make the turbine more compact as compared to horizontal axis turbines.
Quintal fails to teach the turbine is mounted on a turntable or is otherwise enabled to rotate on a pedestal.
Law further teaches the turbine is placed on a turntable (3) to allow for free rotation (Paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the turbine to be mounted on a turntable or is otherwise enabled to rotate on a pedestal as taught by Law to allow for free rotation of the turbine.
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Davis, Taylor and Liu.
Claims 39-42 are identical to claims 10-13. Quintal in view of Davis and Taylor are modified in an identical manner. 
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Davis, Taylor and Law.
Claims 43-44 are identical to claims 14-15. Quintal in view of Davis and Taylor are modified in an identical manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745